Name: Commission Regulation (EEC) No 3854/89 of 21 December 1989 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/20 Official Journal of the European Communities 22. 12. 89 COMMISSION REGULATION (EEC) No 3854/89 of 21 December 1989 fixing the amounts by which import duties on beef and veal originating in the African. Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 967/89 (2), and in particularArticle 4 thereof, Whereas Article 4 (1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal : whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 552/85 (3), as amended by Regula ­ tion (EEC) No 3815/85 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regulation (EEC) No 486/85 shall, in respect of importations during the first quarter of 1990, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 21 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 61 , 1 . 3. 1985, p. 4. 0 OJ No L 103, 15. 4. 1989, p. 1 . 0 OJ No L 63, 2. 3. 1985, p. 13. (4) OJ No L 368, 31 . 12. 1985, p. 11 . AN EX O  BI LA G  AN HA NG  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã   A N N EX  AN NE XE  AL LE GA TO  BI JL AG E  AN EX O CÃ ³ di go N C K N -k od e K N -C od e Ã  Ã Ã ´ Ã ¹Ã º Ã Ã  Ã £Ã  C N co de C od e N C C od ic e N C G N -c od e CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd FL /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 02 90 10 01 02 90 31 01 02 90 33 01 02 90 35 01 02 90 37 02 01 10 10 02 01 10 90 02 01 20 21 02 01 20 29 02 01 20 31 02 01 20 39 02 01 20 51 02 01 20 59 02 01 20 90 02 01 30 00 02 02 10 00 02 02 20 10 02 02 20 30 02 02 20 50 02 02 20 90 02 02 30 10 02 02 30 50 02 02 30 90 02 06 10 95 02 06 29 91 02 10 20 10 02 10 2 0 9 0 02 10 90 41 02 10 90 90 16 02 50 10 16 02 90 61 5 35 8, 5 5 35 8, 5 5 35 8, 5 5 35 8, 5 5 35 8, 5 10 18 1, 2 10 18 1, 2 10 18 1, 2 10 18 1, 2 8 14 4, 9 8 14 4, 9 12 21 7, 4 12 21 7, 4 15 27 1, 7 17 46 8, 7 8 98 8, 7 8 98 8, 7 7 19 0, 9 11 23 5, 9 13 48 3, 0 11 23 5, 9 11 23 5, 9 15 46 0, 5 17 46 8, 7 15 46 03 15 27 1, 7 17 46 8, 7 17 46 8, 7 17 46 8, 7 17 46 8, 7 17 46 8, 7 99 0, 99 99 0, 99 99 0, 99 99 0, 99 99 0, 99 1 88 2, 88 1 88 2, 88 1 88 2, 88 1 88 2, 88 1 50 6, 29 1 50 6, 29 2 25 9, 46 2 25 9, 46 2 82 4, 32 3 23 0, 62 1 66 2, 35 1 66 23 5 1 32 9, 88 2 07 7, 94 2 49 3, 51 2 07 7, 94 2 07 72 4 2 85 9, 23 3 23 0, 62 2 85 9, 23 2 82 4, 32 3 23 0, 62 3 23 0, 62 3 23 0, 62 3 23 0, 62 3 23 0, 62 26 0, 85 26 0, 85 26 0, 85 26 0, 85 26 0, 85 49 5, 60 49 5, 60 49 5, 60 49 5, 60 39 6, 48 39 6, 48 59 4, 72 59 4, 72 74 3, 40 85 03 5 43 7, 55 43 7, 55 35 0, 05 54 6, 95 65 6, 33 54 6, 95 54 6, 95 75 2, 59 85 03 5 75 2, 59 74 3, 40 85 03 5 85 03 5 85 03 5 85 03 5 85 03 5 17 44 3, 13 17 44 3, 13 17 44 3, 13 17 44 3, 13 17 44 3, 13 33 14 2, 04 33 14 2, 04 33 14 2, 04 33 14 2, 04 26 51 3, 48 26 51 3, 48 39 77 0, 51 39 77 0, 51 57 46 5, 34 60 71 1, 71 29 18 7, 14 29 18 7, 14 23 34 9, 67 36 48 3, 97 50 67 6, 05 36 48 3, 97 36 48 3, 97 54 83 1, 47 60 71 1, 71 54 83 1, 47 57 46 53 4 63 21 8, 12 63 21 8, 12 63 21 8, 12 63 21 8, 12 70 79 5, 58 17 36 63 7 17 36 63 7 17 36 63 7 17 36 63 7 17 36 63 7 32 99 6, 28 32 99 6, 28 32 99 6, 28 32 99 6, 28 26 39 6, 88 26 39 6, 88 39 59 5, 54 39 59 5, 54 48 79 2, 10 56 26 6, 10 29 13 8, 14 29 13 8, 14 23 31 0, 50 36 42 2, 70 43 08 2, 50 36 42 2, 70 36 42 2, 70 49 69 8, 04 56 26 6, 10 49 69 8, 04 48 79 2, 10 56 03 9, 06 56 03 9, 06 56 03 9, 06 56 03 9, 06 55 35 2, 66 87 13 4 87 1, 34 87 13 4 87 13 4 87 13 4 1 65 5, 54 1 65 5, 54 1 65 5, 54 1 65 5, 54 1 32 4, 42 1 32 4, 42 1 98 6, 64 1 98 6, 64 2 48 33 1 2 84 0, 55 1 46 1, 63 1 46 1, 63 1 16 93 1 1 82 7, 04 2 19 2, 45 1 82 7, 04 1 82 7, 04 2 51 4, 00 2 84 0, 55 2 51 4, 00 2 48 33 1 2 84 03 5 2 84 03 5 2 84 0, 55 2 84 03 5 2 84 0, 55 96 ,9 79 90 79 96 ,9 79 96 ,9 79 96 ,9 79 18 4, 26 0 18 4, 26 0 18 4, 26 0 18 4, 26 0 14 7, 40 7 14 7, 40 7 22 1, 11 2 22 1, 11 2 27 63 89 31 6, 15 0 16 2, 67 8 16 2, 67 8 13 0, 14 2 20 33 48 24 4, 01 6 20 33 48 20 33 48 27 9, 80 5 31 6, 15 0 27 9, 80 5 27 63 89 31 6, 15 0 31 6, 15 0 31 6, 15 0 31 6, 15 0 31 6, 15 0 18 6 32 9 18 6 32 9 18 6 32 9 18 6 32 9 18 6 32 9 35 4 02 6 35 4 02 6 35 4 02 6 35 4 02 6 28 3 21 9 28 3 21 9 42 4 83 1 42 4 83 1 53 3 95 5 60 8 88 1 31 2 53 2 31 2 53 2 25 0 02 5 39 0 66 6 47 1 39 1 39 0 66 6 39 0 66 6 53 9 29 5 60 8 88 1 53 9 29 5 53 3 95 5 60 9 82 3 60 9 82 3 60 9 82 3 60 9 82 3 61 2 67 3 29 2, 73 29 2, 73 29 2, 73 29 2, 73 29 2, 73 55 6, 18 55 6, 18 55 6, 18 55 6, 18 44 4, 94 44 4, 94 66 7, 42 66 7, 42 83 4, 27 95 43 0 49 1, 04 49 1, 04 39 2, 83 61 3, 80 73 6, 56 61 3, 80 61 3, 80 84 4, 59 95 4, 30 84 4, 59 83 4, 27 95 4, 30 95 43 0 95 43 0 95 43 0 95 43 0 79 ,2 78 79 ,2 78 79 ,2 78 79 ,2 78 79 ,2 78 15 0, 63 0 15 0, 63 0 15 0, 63 0 15 0, 63 0 12 0, 50 4 12 03 04 18 0, 75 7 18 0, 75 7 24 1, 25 6 26 6, 04 8 13 2, 84 3 13 2, 84 3 10 6, 27 5 16 6, 05 4 21 2, 88 3 16 6, 05 4 16 6, 05 4 23 7, 63 3 26 6, 04 8 23 7, 63 3 24 1, 25 6 27 0, 99 8 27 0, 99 8 27 0, 99 8 27 0, 99 8 28 5, 96 3 22 . 12. 89 Official Journal of the European Communities No L 374/21 NB :L os cÃ ³ dig os NC ,i nc lui da s las no tas a pie de pÃ ¡ gin a, se de fin en en el Re gla me nto (C EE ) n ° 26 58 /8 7 mo dif ica do . NB :K N- ko de rn e, he ru nd er he nv isn ing er til fo dn ote r, er fas tsa ti de n Ã ¦n dr ed e fo ro rd nin g (E ÃF )n r. 26 58 /8 7. NB :D ie KN -C od e so wi e die Ve rw eis un ge n un d Fu Ã n ote n sin d du rch die ge Ã ¤n de rte Ve ro rd nu ng (E W G) Nr .2 65 8/ 87 be sti m m t. Ã Ã  :Ã  Ã ¹Ã º Ã Ã ´ Ã ¹Ã ºÃ ¿ Ã ¯Ã  Ã ·Ã  Ã Ã Ã ½Ã ´ Ã Ã ± Ã Ã ¼ Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã  Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ± Ã  Ã Ã Ã ¼Ã Ã µÃ  Ã ¹Ã »Ã ± Ã ¼Ã ² Ã ±Ã ½ Ã ¿Ã ¼ Ã ­Ã ½ Ã Ã ½ Ã Ã  Ã ½ Ã Ã Ã ¿Ã  Ã ·Ã ¼ Ã µÃ ¹Ã  Ã Ã µ Ã Ã ½ ,Ã º Ã ±Ã ¸ Ã ¿Ã  Ã ¯Ã ¶Ã ¿ Ã ½Ã  Ã ±Ã ¹ Ã Ã  Ã ¿Ã ½ Ã Ã  Ã ¿Ã Ã ¿Ã Ã ¿Ã ¹Ã · Ã ¼Ã ­ Ã ½Ã ¿ Ã ºÃ ± Ã ½Ã ¿ Ã ½Ã ¹Ã  Ã ¼Ã  (Ã  Ã Ã  ) N B :T he CN co de s an d th e fo ot no tes are de fin ed in am en de d Re gu lat io n (E EC )N o 26 58 /8 7. NB :L es co de s NC ain si qu e les ren vo is en ba s de pa ge so nt dÃ © fin is au rÃ ¨ gl em en t( CE E) n ° 26 58 /8 7 m od ifi Ã ©. NB :I co dic i NC e ir ela tiv i ric hi am i in ca lce so no de fin iti da l re go lam en to (C EE )n .2 65 8/ 87 m od ifi ca to . N B :G N- co de s en vo etn ot en :a e de ge wi jzi gd e Ve ro rd en in g (E EG ) nr .2 65 8/ 87 . NB :O s cÃ ³ dig os NC ,i nc lu in do as rem iss Ã µe s em pÃ © -d e-p Ã ¡g ina sio de fin ido s no Re gu lam en to (C EE ) n? 26 58 /8 7 alt era do .